DETAILED ACTION
The present Office Action is responsive to the Amendment received on March 1, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 3, 4, 11-13, 15-17, 22-25, 27, 29-52, 56, 57, 59, 60, and 63-66 are canceled.
	Claims 55, 58, 61 and 62 remain withdrawn from further consideration as being drawn to invention non-elected without traverse in the Election received on April 9, 2019.
Specification – New Grounds
	The objection made to the specification for reasons set forth in the Office Action mailed on December 1, 2020 is withdrawn in view of the Amendment received on March 1, 2021.

Claim Rejections - 35 USC § 112
The rejection of claims 10 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on 
Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 1, 2, 5, 9, 10, 18, 19, and 26 under 35 U.S.C. 102(a)(2) as being anticipated by Nelson et al. (US 2016/0002621, issued January 7, 2016, priority July 1, 2014), made in the Office Action mailed on December 1, 2020 is maintained for the reasons of record.
In addition, claim 14 is rejected herein as being necessitated by Amendment.
Applicants’ arguments presented in the Amendment received on March 1, 2021 have been fully considered but they are not deemed persuasive for the reasons set forth in the, “Response to Arguments” section.The Rejection:
With regard to claim 1, Nelson et al. disclose a device for monitoring nucleic acid amplification comprising at least one nuclemeter (see Figure 5A, for example), said nuclemeter comprising:
a sample chamber (sample application zone 14, see section [0126], Figure 5A);
one or more reaction-diffusion conduits in fluid communication with the sample chamber, each of the sample chamber and the one or more reaction diffusion conduit being capable of holding a blend of reactants for nucleic acid amplification (“amplification reaction mixture flows through the substrate 12, followed by amplifying the target nucleic acids”, section [0125]; “flowing a nucleic acid amplification reagent across a length of the substrate through the sample application zone”, section [0067]); and
a barrier located between the sample chamber and each of the one or more reaction-diffusion conduits, wherein the barrier comprises a material that degrades, dissolves, or melts or any combination thereof (see element 16 (fuse) between the sample loading zone and the strip where the amplification is performed during migration thereon on Figure 5A, “washing dissolves the fuses 16, which subsequently activates the amplification zone heating unit 22.”, section [0064]).
With regard to claim 2, the at least one or more reaction-diffusion conduits contains a polymer to modulate diffusion of an amplified nucleic acid, wherein the polymer comprises a gel, hydroxypropyl-methyl-cellulose (HMPC) or a solid (see above discussion relating to the fuse).

With regard to claim 9, the sample loading zone is impregnated with amplification reagents, such as primers, which would necessarily capture the target nucleic acids and allow non target nucleic acids to be flowed out (“the amplification reagents comprising dNTP mixtures, oligomers, and amplification buffer reagents may be impregnated in the substrate”, section [0068]).
With regard to claim 10, an alternative configuration also comprises a waste conduit in fluid communication with the sample chamber, and at least one diffusion conduit as well as a heat source (see Figure 2, element 30, the wicking pad, which is also associated with the sample chamber (section [0121]); and heaters which are associated with the lateral substrate, “substrate further comprises an amplification zone heating unit 22”, section [0118]).
With regard to claim 18, the amplification reagents are added through the sample loading chamber and continues to flow down the lateral strip as amplification is performed and thus comprises at least one or more blend of reactants therein.
With regard to claim 19, the device comprise an immobilized probes or primers which affect diffusion of the amplified nucleic acid (“amplification products may be captured in the detection zone 20 by one or more capturing agent or probe, such as primers”, section [0072]).

Therefore, Nelson et al. anticipate the invention as claimed.
Response to Arguments:
	Applicants contend that Nelson et al. fail to disclose, expressly or inherently the limitation that the one or more reaction-diffusion conduits comprise a blend of reactants for nucleic acid amplification because Nelson et al.’s device includes an amplification reagent reservoir which comprises the amplification reagent, which is directly coupled to the substrate, wherein the reagents of Nelson’s device must “flow through the length of the substrate to amplify the target nucleic acid” (page 9, Response).
	This argument has been carefully considered but has not been found persuasive.
	While Nelson et al. do teach that amplification reagents can be flowed through the reaction-diffusion conduit for performing amplification, the artisans also teach that amplification reagents can be impregnated on the reaction-diffusion conduit substrate itself:
“method further comprises flowing a nucleic acid amplification reagent across a length of the substrate” (section [0067])

“In some embodiments, the amplification reagents comprising dNTP mixture, oligomers, and amplification buffer reagents may be impregnated in the substrate, which may be reconstitute using an aqueous buffer” (section [0068])

“In some embodiments, the amplification reaction starts when impregnated amplification reagents are rehydrated to reconstitute the reagent and nucleic acid polymerase is added to the substrate.  The amplification reagent may continue to flow through the detection zone …” (section [0072])

In addition, the artisans also contemplate impregnated probes on the reaction-diffusion conduit wherein the reaction takes place when the lateral flow carries the amplification products thereto:
“the substrate comprises one or more detection probes … detection probes may be located at the sample application zone, downstream of the sample application zone or a combination thereof … detection probes may be impregnated in the substrate under dried condition, wherein the impregnated detection probes may be rehydrated during the process of amplification or after the amplification reaction is over … activated by rehydration” (sections [0114] and [0115])

Therefore, it is clear from the artisans that the impregnated reagents on the substrate have been contemplated and suggested as being present at the site where the reaction is to be performed.
With regard to claim 14, the device also comprises a heating unit for amplification zone and sample chamber (Figure 3, zones 14 and 18; see section [0122]).
For these reasons, Applicants’ arguments are not found persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 6-8, 20, 21, 28, 53, and 54 under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2016/0002621, issued January 7, 2016, priority July 1, 2014) in view of Lee et al. (Lab Chip, 2008, vol. 8, pages 2121-2127) and Propper et al. (US 2013/0280698 A1, published October 24, 2013, priority April 2012), made in the Office Action mailed on December 1, 2020 is maintained for the reasons of record.
	Applicants do not present any new arguments in the Amendment received on March 1, 2021 but rely solely on their arguments presented for the anticipation rejection over Nelson et al. which have been fully responded to above as being unpersuasive.
	Therefore, the present rejection is maintained for the reasons already of record.
The Rejection:
The teachings of Nelson et al. have been discussed above.

Nelson et al. do not explicitly disclose that the device further comprises a substrate on which the nuclemeters are disposed (claim 28), or that the substrate is a polymeric chip (claim 53), which is PMMA (claim 54).
Lee et al. teach a well-known means of using a polymeric substrates, such as PMMA as a substrate in a miniaturized diagnostic devices:
“As a substrate material for the lab-on-a-chip, several polymer materials, polycarbonate … polymethyl methacrylate (PMMA), polystyrene, and cyclic olefin copolymer (COC) …”, page 2122, 1st column, 3rd paragraph)

	Propper et al. disclose a device which can analyze multiple samples for multiple assays:
“embodiment of the device is a disposable cartridge comprising two or more different assays .. the cartridge comprises five different assays … the cartridge will contain lateral flow assays.  Even more preferably the cartridge will contain lateral flow assay strips” (section [0025])

	Propper et al., in particular, disclose a configuration on Figure 9, wherein a module comprising an inlet (element 2), an assay viewing window (element 4), 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nelson et al. with the teachings of Lee et al. and Propper et al. for the following reasons.
	With regard to placing the device disclosed by Nelson et al. on a substrate made of PMMA, such would have been an obvious implementation so as to provide a testing device which is supported by solid substrate so that the device of Nelson et al. can be portable and retain its shape and integrity of the modules and test strips on which the assay is performed.  Utilizing substrate made of materials commonly employed in the art, therefore would not have provided any additional features beyond that which is predictable.
	With regard to applying the teachings of Nelson et al. so as to arrive at a device which is capable of performing multiple assays, such would have been an obvious implementation of Nelson et al. for the commonly accepted benefit of providing highthroughput assay, which analyzes multiple samples with different desired assays simultaneously on a single device platform.  
	Providing multiple reiteration of the same parts for such means has been well recognized as an obvious motivation:
	In In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960), a prior art which disclosed a flexible water stop for preventing passage of water between masses of 
	Similarly, providing multiplicity of nuclemeter disclosed by Nelson et al. does not result in any new or unexpected result, but rather provide the well-understood and predicted result of highthroughput capability.
	Lastly, arriving at producing multiple such nuclemeters of Nelson et al. would have been reasonably expected to be successful given the teachings of Propper et al. who also taught a device with multiple nuclemeters, wherein each nuclemeter comprised a sample chamber fluidically connected to a reaction-diffusion conduit (i.e., test strip).
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 27, 2021
/YJK/